Case: 21-1292   Document: 63     Page: 1   Filed: 04/14/2022




        NOTE: This disposition is nonprecedential.


   United States Court of Appeals
       for the Federal Circuit
                 ______________________

  JEM D INTERNATIONAL (MICHIGAN) INC. USA,
  JEM D MARKETING (VIRGINIA) INC., RED SUN
  FARMS HOLDINGS USA LLC, RED SUN FARMS
               VIRGINIA LLC,
              Plaintiffs-Appellants

                            v.

 UNITED STATES, FLORIDA TOMATO EXCHANGE,
             Defendants-Appellees
            ______________________

                       2021-1292
                 ______________________

    Appeal from the United States Court of International
 Trade in No. 1:19-cv-00127-JCG, Judge Jennifer Choe-
 Groves.
                ______________________

                 Decided: April 14, 2022
                 ______________________

     JAMES P. DURLING, Curtis, Mallet-Prevost, Colt &
 Mosle LLP, Washington, DC, argued for plaintiffs-appel-
 lants. Also represented JAMES BEATY, DANIEL L. PORTER.
 Also argued by DEVIN S. SIKES, Akin Gump Strauss Hauer
 & Feld LLP, Washington, DC; JEFFREY WINTON, Winton &
 Chapman PLLC, Washington, DC.
Case: 21-1292    Document: 63      Page: 2    Filed: 04/14/2022




 2                      JEM D INTERNATIONAL (MICHIGAN)   v. US



      DOUGLAS GLENN EDELSCHICK, Commercial Litigation
 Branch, Civil Division, United States Department of Jus-
 tice, Washington, DC, argued for defendant-appellee
 United States. Also argued by ROBERT R. KIEPURA. Also
 represented      by   BRIAN     M.    BOYNTON,    JEANNE
 DAVIDSON,FRANKLIN E. WHITE, JR.; EMMA T. HUNTER, Of-
 fice of the Chief Counsel for Trade Enforcement & Compli-
 ance, United States Department of Commerce,
 Washington, DC.

     MARY JANE ALVES, Cassidy Levy Kent USA LLP, Wash-
 ington, DC, argued for defendant-appellee Florida Tomato
 Exchange. Also represented by JAMES R. CANNON, JR.,
 ULRIKA K. SWANSON, JONATHAN M. ZIELINSKI.
                 ______________________

     Before DYK, PROST, and TARANTO, Circuit Judges.
     DYK, Circuit Judge.
     This appeal is one of four consolidated cases arising out
 of an antidumping duty investigation to determine
 whether fresh Mexican tomatoes were being imported into
 the United States and sold at less than fair value. The his-
 tory of the proceedings is described in our two accompany-
 ing precedential opinions in Confederacion de Asociaciónes
 v. United States, No. 2020-2232, and Bioparques de Occi-
 dente v. United States, No. 2020-2265.
     Jem D International (Michigan) Inc. USA, Jem D Mar-
 keting (Virginia) Inc., Red Sun Farms Holdings USA LLC,
 and Red Sun Farms Virginia LLC (collectively, “Jem D”)
 appeal a final decision of the Court of International Trade
 (the “Trade Court”). Jem D is the exclusive domestic dealer
 and marketer for three privately-held Mexican fresh to-
 mato producer-exporters.       These producer-exporters—
 Naturbell SPR DE RL, San Miguel Red Sun Farms SPR
 DE RL DE CV, and Agricola El Rosal DE—are members of
 the Asociación Mexicana de Horticultura Protegida, A.C.,
Case: 21-1292    Document: 63      Page: 3   Filed: 04/14/2022




 JEM D INTERNATIONAL (MICHIGAN)   v. US                    3



 (“AMHPAC”), a named plaintiff in Confederacion. Jem D
 resells all three producer-exporters’ tomatoes in the United
 States under the name “Red Sun Farms.”
     On May 7, 2019, Commerce published notice in the
 Federal Register that it was withdrawing from the 2013
 suspension agreement (“the 2013 agreement”). Fresh To-
 matoes From Mexico, 84 Fed. Reg. at 20,858 (May 13,
 2019). Jem D filed its initial complaint in the Trade Court
 on July 18, 2019. On September 24, 2019, the Department
 of Commerce (“Commerce”) published notice that it had en-
 tered into a new suspension agreement with the parties on
 September 24, 2019 (“the 2019 agreement”). Fresh Toma-
 toes From Mexico, 84 Fed. Reg. at 49,989 (Sept. 24, 2019).
 On December 23, 2019, Jem D filed an amended complaint
 in the Trade Court that raised three claims: (1) a challenge
 to Commerce’s decision to terminate the 2013 agreement
 for allegedly violating 19 U.S.C. § 1673c(i)’s statutory re-
 quirements; 1 (2) a challenge to Commerce’s continued in-
 vestigation for using an improper preliminary
 determination date; and (3) a challenge to the 2019 agree-
 ment for allegedly violating § 1673c(e)’s notice and com-
 ment requirements and for incorporating terms beyond
 those permitted by § 1673c. 2 The government moved to
 dismiss on grounds of mootness, lack of subject matter ju-
 risdiction, and failure to state a claim upon which relief
 could be granted. The Trade Court granted the govern-
 ment’s motion and dismissed the action with prejudice on




    1     This count also relied on Commerce’s regulations,
 19 C.F.R. § 351.209(a), which are equivalent to the statute
 itself for purposes of this claim.
      2   This count also relied on Commerce’s regulations,
 19 C.F.R. § 351.208, which are equivalent to the statute it-
 self for purposes of this claim.
Case: 21-1292    Document: 63      Page: 4    Filed: 04/14/2022




 4                      JEM D INTERNATIONAL (MICHIGAN)   v. US



 the ground that the case was moot. Jem D appeals. We
 have jurisdiction pursuant to 28 U.S.C. § 1295(a)(5).
                         DISCUSSION
     The appellants here, as in Confederacion, challenge the
 termination of the 2013 agreement. The Trade Court held
 that this claim was moot. Our decision in Confederacion
 resolves this claim. There, we conclude that, while we have
 jurisdiction over the claim and the claim is not moot, it was
 properly dismissed for failure to state a claim. Accordingly,
 we affirm the Trade Court’s decision with respect to this
 claim.
      Jem D also challenges the continuation of the anti-
 dumping proceeding by Commerce. As we hold in Confed-
 eracion, the Trade Court has no jurisdiction over such an
 interim challenge except as part of a challenge to a final
 determination. 3 See 33 Charles Alan Wright & Arthur R.
 Miller, Federal Practice and Procedure § 8361 (2d ed. 2021)
 (“[J]udicial review is available only for ‘final’ agency ac-
 tions.”); see also Automated Merch. Sys., Inc. v. Lee, 782
 F.3d 1376, 1380–81 (Fed. Cir. 2015) (holding agency deci-
 sion to initiate or continue proceedings cannot be reviewed
 until there is a final agency determination); Gov’t of Peo-
 ple’s Republic of China v. United States, 483 F. Supp. 2d
 1274, 1281 (Ct. Int’l Trade 2007) (holding appellants could
 challenge Commerce’s decision to initiate an investigation
 after publication of the final determination). Here, Jem D’s
 amended complaint raised no challenge to the final anti-
 dumping determination. Accordingly, the Trade Court


     3   Congress contemplated that decisions such as “a
 preliminary affirmative antidumping . . . determination or
 a decision to exclude a particular exporter from an anti-
 dumping investigation,” would be reviewable “only in con-
 nection with the review of the final determination.” H.R.
 Rep. No. 96-1235, at 48 (1980).
Case: 21-1292     Document: 63     Page: 5    Filed: 04/14/2022




 JEM D INTERNATIONAL (MICHIGAN)   v. US                      5



 lacked jurisdiction over this claim, and we affirm the Trade
 Court’s dismissal.
     Finally, Jem D challenges the 2019 agreement. Unlike
 the appellants in Confederacion, appellants here do not
 raise a duress claim, but instead contend that the 2019
 agreement is invalid because it violates statutory require-
 ments. Jem D argues that in negotiating the 2019 agree-
 ment, Commerce failed to comply with § 1673c(e)’s notice
 and comment requirements. It also claims that the agree-
 ment impermissibly incorporated terms “unrelated to
 price,” which according to Jem D, are not permitted by
 § 1673c. 4 J.A. 70.
     But as the government points out, a summons for such
 a challenge must be filed “[w]ithin thirty days after[] the
 date of publication in the Federal Register of” notice of the
 suspension agreement, and a complaint must be filed
 “within thirty days thereafter.” 19 U.S.C. § 1516a(a)(2)(A).
 The amended complaint here was not timely filed—the gov-
 ernment published notice of the 2019 agreement on Sep-
 tember 24, 2019, and Jem D did not file its amended
 complaint until December 23, 2019.
      The amended complaint cannot overcome this time-bar
 through relation back to the original, July 18, 2019, com-
 plaint because at that time, the Trade Court lacked juris-
 diction over Jem D’s challenge to the suspension
 agreement negotiations. See 6A Charles Alan Wright &
 Arthur R. Miller, Federal Practice and Procedure § 1496
 (3d ed. 2021) (explaining there is no relation back for
 amended complaint when district court lacks subject mat-
 ter jurisdiction over claim in original pleading (citing Reyn-
 olds v. United States, 748 F.2d 291, 293 (5th Cir. 1984))).



     4     This claim was added in Jem D’s amended com-
 plaint.
Case: 21-1292    Document: 63      Page: 6   Filed: 04/14/2022




 6                     JEM D INTERNATIONAL (MICHIGAN)   v. US



 A claim challenging the negotiations for failing to comply
 with notice and comment requirements is an interim chal-
 lenge that could be brought only as part of a challenge to
 the September 24, 2019, final agreement. Accordingly, the
 Trade Court lacked jurisdiction over this claim, and we af-
 firm its dismissal.
                       AFFIRMED
                           COSTS
 No costs.